       Case19-50261
      Case: 3:18-cv-00327-DCG
                       Document: Document 32 Filed
                                 00515075372  Page:08/16/19
                                                    1   Date Page   1 of 5
                                                             Filed: 08/14/2019




                      United States Court ofAppeals
                                   FIFTH CIRCUIT
                                OFFICE OF THE CLERK
 LYLE W. CAYCE                                                   TEL. 504-310-7700
 CLERK                                                       600 S. MAESTRI PLACE,
                                                                  Suite 115
                                                            NEW ORLEANS, LA 70130

                               August    14,   2019


Ms. Jeannette Clack
Western District of Texas, El Paso
United States District Court
525 Magoffin Avenue
Room 108
El Paso, TX 79901-0000


       No.   19-50261 Frederick Fermin v. Priest of Saint Mary,et al
                      USDC No. 3:18-CV-327


Dear Ms.     Clack,
Enclosed is a copy of the judgment issued as the mandate and                         a
copy of the court!s opinion.



                                   Sincerely,
                                   LYLE W. CAYCE, Clerk

                                               ?
                                   By:
                                   Nancy F. Dolly,    Deputy Cler
                                   504-310-7683
cc:   Mr.    Francis Swinburne Ainsa Jr.
      Mr.    Frederick Collins Fermin
       Case
     Case:   3:18-cv-00327-DCG
           19-50261              Document 32 Filed
                       Document: 00515075357  Page:08/16/19
                                                    1   Date Page
                                                             Filed: 208/14/2019
                                                                      of 5




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT
                                                                 United States Court of Appeals
                                                                           Fifth Circuit


                                   No. 19-50261
                                                                         FILED
                                                                    July 24, 2019
                              Summary Calendar
                                                                    Lyle W. Cayce
                         D.C. Docket No. 3:18-CV-327                     Clerk


FREDERICK COLLINS FERMIN,

             Plaintiff Appellant

V.


PRIEST OF SAINT MARY MARFA, TEXAS; DIOCESE OF EL PASO,
TEXAS,

             Defendants Appellees

             Appeal from the United States District Court for the
                          Western District of Texas

Before JOLLY, HIGGINSON, and COSTA, Circuit Judges.

                               JUDGMENT
      This cause was considered on the record on appeal and the briefs on file.

      It is ordered and adjudged that the judgment of the District Court is
affirmed.

      IT IS FURTHER ORDERED that plaintiff-appellant pay to defendants-
appellees the costs on appeal to be taxed by the Clerk of this Court.




                                             Certified as a true copy and issued
                                             as the mandate on Aug 14, 2019
                                             Attest:   j             A
                                                       'J'1& W. CCM.(*
                                             Clerk, U.S. Cburt of Appea$, Fifth Circuit
       Case19-50261
      Case: 3:18-cv-00327-DCG
                      Document: Document 32 Filed
                                00515075358  Page:08/16/19
                                                   1   Date Page
                                                            Filed: 308/14/2019
                                                                     of 5




           IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                      Fifth Circuit


                                      No. 19-50261
                                                                                    FILED
                                                                               July24, 2019
                                   Summary Calendar
                                                                              Lyle W. Cayce
                                                                                   Clerk
FREDERICK COLLINS FERMIN,

               Plaintiff - Appellant
V.


PRIEST OF SAINT MARY - MARFA, TEXAS; DIOCESE OF EL PASO,
TEXAS,

               Defendants Appellees




                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 3:18-CV-327


Before JOLLY, HIGGINSON, and COSTA, Circuit Judges.
GREGG COSTA, Circuit Judge:*
       Frederick Collins Fermin sued the Diocese of El Paso and an unnamed
priest for using a crucifix during his baptism in 1925. He alleges that the priest
did so "in violation of God's law," citing, among other Bible verses, the Second
Commandment's prohibition of idolatry.           See EXODUS     20:4. The district court



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
      Case19-50261
     Case: 3:18-cv-00327-DCG
                     Document: Document 32 Filed
                               00515075358  Page:08/16/19
                                                  2   Date Page
                                                           Filed: 408/14/2019
                                                                    of 5



                                    No. 19-50261
granted the Diocese's motion to dismiss for lack of subject matter jurisdiction,
and we affirm.
       Fermin says the district court had both diversity and federal question
jurisdiction. See 28 U.S.C. § 1331, 1332. But he did not meet his burden of
pleading facts in support of either. See Howery v. Allstate Ins. Co., 243 F.3d
912, 919 (5th Cir. 2001). Diversity jurisdiction requires complete diversity of
citizenshipthat    is, neither defendant can be a citizen of the same state as
Fermin. Stafford   v.   Mobil Oil Corp., 945 F.2d 803, 804 (5th Cir. 1991). Fermin
fails to allege state citizenships for himself or the defendants. That "failure
adequately to allege the basis for diversity jurisdiction mandates dismissal."
Id. at 805. Plus, as the district court observed, by all appearances there is not
complete diversity: Fermin's signature block on his complaint lists a San
Antonio address, and the Diocese is presumably an El Paso resident.
      Moving to federal question jurisdiction, we note that Fermin raises a
First Amendment claim. That claim arises under federal law, so it survives a
challenge to subject matter jurisdiction unless it is so "completely devoid of
merit as not to involve a federal controversy." Steel Co. v. Citizens for a Better
Env't, 523 U.S. 83, 89 (1998) (quoting Oneida Indian Nation of N.Y. v. Cty. of
Oneida, 414 U.S. 661, 666 (1974)). But a First Amendment claim against a
church and a priest cannot meet that low bar. The First Amendment
constrains state action, not private conduct. Manhattan Cmty. Access Corp. v.
Halleck, 139 S. Ct. 1921, 1928 (2019). churches and priests are not state
actors. Indeed, if the First Amendment had any role to play in this case, it
would be to warn us against delving into a dispute about religious doctrine.
See Serbian E. Orthodox Diocese for U.S. & Canada v. Milivojevich, 426 U.S.
696, 709 (1976).
      We thus need not consider Fermin's argument    that the district court
erred in denying his motion for default judgment. The Diocese admits that it
                                          2
     Case19-50261
    Case: 3:18-cv-00327-DCG
                     Document: Document 32 Filed
                               00515075358  Page:08/16/19
                                                  3   Date Page
                                                           Filed: 508/14/2019
                                                                    of 5



                                       No. 19-50261
filed its answer two days late. But without subject matter jurisdiction, the
district court could not have granted a default judgment even if one had been
warranted.   Mitchell   v.   Texas,   56 F.3d 1385, 1995 WL 337749,   at   *1   (5th Cir.
1995) (per curiam).
                                       *    *     *


     The district court's judgment is AFFIRMED.




                                            3
